Title: From George Washington to John Hancock, 25 July 1777
From: Washington, George
To: Hancock, John



Sir
Camp at Ramapaugh [N.J.] 3 Miles from the Clove July the 25th 1777.

I do myself the Honor to transmit you a Copy of my Letter to Genl Howe of the 16th Instant, proposing an Exchange between Genls Lee and Prescot. I dispatched it early the next morning and presume it got to hand on the 18th. As yet, I have not received his Answer.
The amazing advantage the Enemy derive from their Ships and the command of the Water, keeps us in a State of constant perplexity and the most anxious conjecture. We are not yet informed of their destination, nor can any plausible conclusions be drawn respecting It—at least, not such as appear satisfactory. What renders the matter still more difficult & confused, is their extreme inactivity & delay. For it is certain they began to embark immediately after the evacuation of Amboy and now remain between the Narrows & the Hook or were there, when I was last advised upon the Subject. I have Two Active Officers with an Escort now out, for the purpose of Intelligence and for reconnoitring their situation from Fort Lee and along the River in that Neighbourhood. Things being thus circumstanced and various Opinions, as to their real object, prevailing among us, Some supposing it to be Philadelphia—Others the North River and Others an Expedition more Easterly, I would submit it to Congress, Whether the Militia of the Neighbouring Counties should not be immediately called to the First or at Chester—the Lower Counties at Wilmington. This measure appears to me highly expedient and no Objection can lie against it of

sufficient validity to prevent it, As a few days must certainly determine their real designs. Should they be against philadelphia and they have favourable Winds, their voyage will be made in a short time, when it may be too late to obtain their aid & to arrange them properly for defence, supposing ’em to come in. I am the more induced to recommend this measure, as the several objects we have to attend to, necessarily oblige this Army to continue at a considerable distance from that place, till their Intentions are better understood; And as they might by a sudden and rapid push, attempt to effect some material—capital stroke, before we could get there, unless there is a respectable Force to oppose ’em. For tho no great dependance can be put in a Militia acting alone—nor a vigorous Opposition expected from ’em, from the nature of things, to a disciplined—well appointed Army, yet their Operations may be greatly retarded by ’em and may be checked till other Succours can arrive. The report of a Force, especially if it is anyway respectable, let it be of what sort it may, will have some influence on their conduct & may prevent Enterprizes that would Otherwise be undertaken.
From the Intelligence received on Saturday Evening, that a Number of the Enemy’s Ships were standing up the North River and in the course of that & the preceding day, that Forty Sail were in the Sound going into Fairfeild Harbour, I had not the least doubt, in my mind, but Genl Howe had in view a stroke against the Highlands & the Fortifications there, & to cooperate with Genl Burgoyne. In consequence of these advices, I judged it expedient to move the Army, the next morning, from our then Encampment towards those posts. Lord Stirlings division was ordered to take the Rout to King’s Ferry and to pass the River to Peeks Kill, and I proceeded myself with the remainder, which composed the main body, by the Rout leading through the Clove towards New Windsor—We marched over a very difficult & rugged road till Night, when we halted, the First Division having advanced about Eighteen Miles. In this situation we lay till Yesterday Morning, when from the Information received before Respecting the Enemy’s Fleet being at & near the Hook and no further Accounts of the Ships in the Sound, a change in our measures took place. Stephen & Lincoln’s Divisions were ordered to proceed to Chester, there to wait further directions, as a place from whence they may move with more ease either to Philadelphia or Hudson’s River, being Seven Miles nearer the former and equally convenient to the Latter; and General Green’s Division to this Ground. By dividing & this arrangement, I am in hopes our Movements will be more expeditious, wheresoever they may be necessary. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington



P:S: In my Letter of the 23d, I mentd I had ordered Nixon’s Brigade as a further reinforcement to Genl Schuylers—I meant Glover’s.
4 OClock P:M: This Minute received a Letter of the 22d from Genl Schuyler—A Copy of which and of its inclosure, I herewith transmit. His Letter of the 21st which he mentions has not come to Hand—Things seem still in an unpromising way in that Quarter. Genl Schuyler complains much for want of Artillerists—It is not with me to satisfye his demands—he has at this time a much greater proportion of Artillerists, than this Army, having regard to the Quantity of Artillery.
After sealing my Letter, I received by Express from Colo. Moylan a Letter advising that the Fleet sailed from the Hook, Yesterday Morning out to Sea.

